 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8    LINDA POPLAWSKI,
 9                        Plaintiff,                           No. 18-cv-01704-BJR
10              vs.                                            STIPULATED ORDER FOR
                                                               DISMISSAL OF ALL CLAIMS
11    ERIC PEDERSEN, ROSE RICHARDSON;                          BETWEEN PLAINTIFF AND
      and DOLLAR TREE,                                         DEFENDANTS ROSE RICHARDSON
12                                                             AND DOLLAR TREE STORES, INC.
                          Defendant.
13

14

15            THIS MATTER, having come before the Court on the Stipulated Motion for Dismissal

16   of all Claims Between Plaintiff and Defendants Rose Richardson and Dollar Tree Stores, Inc.,

17   the Court having reviewed the records and files herein. The motion is GRANTED, and it is

18   hereby ORDERED that the following claims are dismissed with prejudice and without fees or

19   costs awarded to any party:

20            1.         All of plaintiff’s claims against Rose Richardson and Dollar Tree Stores, Inc.; and

21            2.         All claims and counterclaims brought by Rose Richardson and Dollar Tree Stores,

22                       Inc. against plaintiff.

23

24

25

      STIPULATED ORDER FOR DISMISSAL OF ALL
      CLAIMS - 1
      18-cv-01704-BJR
      Poplawski Stip Dismissal
 1            ENTERED this 4th day of March, 2019.
 2

 3

 4
                                                     A
                                                     Barbara Jacobs Rothstein
 5                                                   U.S. District Court Judge

 6
     Presented by:
 7
     LEE SMART, P.S., INC.
 8

 9
     By: /s/ Jeffrey R. Kaatz
10      Jeffrey P. Downer, WSBA No. 12625
        Jeffrey R. Kaatz WSBA No. 49709
11      Of attorneys for defendants Rose
        Richardson and Dollar Tree Stores, Inc.
12

13   CARNEY GILLESPIE ISITT PLLP

14

15   By: /s/ Sean P. Gillespie_________________
        Sean P. Gillespie, WSBA No. 35363
16      Christopher R. Carney, WSBA No. 30325
        Kenan L. Isitt, WSBA No. 35317
17      Of attorneys for plaintiff

18
     CHRISTIE LAW GROUP, PLLC
19

20
     By: /s/ Thomas P. Miller
21      Thomas P. Miller, WSBA No. 34473
        Ann E. Trivett, WSBA No. 39228
22      Of attorneys for defendant Eric Pedersen

23

24

25
      BETWEEN PLAINTIFF AND DEFENDANTS ROSE
      RICHARDSON AND DOLLAR TREE STORES, INC. -
      2
      18-cv-01704-BJR
      Poplawski Stip Dismissal
